Case 19-20916-jrs            Doc 170       Filed 01/27/20 Entered 01/27/20 15:02:40                     Desc Main
                                           Document     Page 1 of 2




     IT IS ORDERED as set forth below:



     Date: January 27, 2020
                                                               _____________________________________
                                                                           James R. Sacca
                                                                     U.S. Bankruptcy Court Judge

    _______________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                      GAINESVILLE DIVISION

    IN RE:
                                                                         CHAPTER 11
    SIGNATURE PACK, LLC,
                                                                         CASE NO. 19-20916-JRS
               Debtor.

                   ORDER GRANTING MOTION TO APPROVE SETTLEMENT
                                       WITH JSO ASSOCIATES, INC.

           This matter is before the Court on the Debtor’s Motion to Approve Settlement Agreement With

JSO Associates, Inc. (Doc. No. 156) (the “JSO Motion 1”).

           A hearing on the JSO Motion was held on January 23, 2020, at 1:30 p.m. (the “Hearing). At the

Hearing, Leslie Pineyro appeared on behalf of the Debtor. Lee Hart appeared on behalf of Renasant

Bank. Shayna Steinfeld appeared on behalf of JSO Associates, Inc. and announced her client’s consent




1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to the same in the JSO Motion.



                                                           1
Case 19-20916-jrs       Doc 170     Filed 01/27/20 Entered 01/27/20 15:02:40               Desc Main
                                    Document     Page 2 of 2


to the JSO Motion. Sean Kulka appeared on behalf of Versacold USA, Inc.

       Based upon the Court’s review of the record in this case, including without limitation the JSO

Motion and upon consideration of the statements and arguments of counsel presented at the Hearing,

and there being good, sufficient and timely notice of the JSO Motion and the related hearings to all

parties in interest, and after due deliberation and there being good cause for the relief sought through

the JSO Motion, the Court hereby FINDS that the JSO Motion should be granted. Accordingly, it is

hereby ORDERD THAT:

       1. The JSO Motion is hereby GRANTED;

       2. The Settlement proposed in the Settlement Agreement is approved.

       3. Debtor and JSO are authorized to enter into the Settlement Agreement and take such

           action as necessary to effectuate the terms of the Settlement Agreement, including Debtor

           paying the Settlement Payment at a Closing as contemplated by the Sale Motion.

       4. This Order shall be effective immediately upon its entry.

       5. The Court shall retain jurisdiction to interpret and enforce the terms of this Order.


                                         -END OF ORDER-

Order prepared and presented by:

/s/ Leslie M. Pineyro
Leslie M. Pineyro
Georgia Bar No. 969800
Thomas T. McClendon
Georgia Bar No. 431452
Jones & Walden, LLC
21 Eighth Street, NE
Atlanta, Georgia 30309
(404) 564-9300
Attorneys for Debtor

Distribution List:

Leslie M. Pineyro, Jones & Walden, LLC, 21 Eighth Street NE, Atlanta, GA 30309
Shayna M. Steinfeld, Steinfeld & Steinfeld, P.C., P.O. Box 49446, Atlanta, GA 30359



                                                   2
